June 25, 2013 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention:Mark P. Shuman, Esq., Legal Branch Chief Stephen Krikorian, Accounting Branch Chief Ivan Griswold, Esq., Staff Attorney Morgan Youngwood, Staff Accountant Re:UBL Interactive, Inc. Registration of Securities on Form 10 Filed May 14, 2013 File No. 000-54955 Ladies and Gentlemen: We are counsel to UBL Interactive, Inc. (the “Company”).On behalf of the Company we hereby advise you that the Company is unable, without undue hardship, to respond within 10 business days to your letter dated June 10, 2013. We are hereby requesting an extension of the date to respond until, on or before July 8, 2013. If you have any questions, please contact the undersigned. Very truly yours, /s/ Marcelle S. Balcombe Marcelle S. Balcombe
